Title: To John Adams from Henry Knox, 10 May 1777
From: Knox, Henry
To: Adams, John


     
      Dear Sir
      Morris Town. 10 May 1777
     
     I am obliged to you for your two favors, one of the 25 Ultimo and the other of the 6 instant both of which I have received.
     I know not in what condition the Furnace at Salisbury is, but, from the reports which I have had of the Ore, I should suppose they must be bungling workmen indeed if they do not succeed. Shall I enquire into the management of it, and, if practicable, endeavor to get some Cannon cast there of different sizes?
     There are a number of Furnaces in this State where I believe we may get some Cannon made: if it be agreeable to the Board of Ordnance, or the Congress, I will set some of them at work, and should, at the same time I am informed of it, be glad to know the price to be given.
     Some time last winter the Congress sent Colo. Stewart, an Aid de Camp of Genl. Gates’s, to New-England for Cannon, &c. to be sent to Ticonderoga. He engaged with Mr. Brown of Providence at the modest sum of £100 LM per ton; the 18-18 pounders to be delivered the 10th March. Mr. Brown cast 10 by the first of March, and would have had the whole complete by the time fixed, but the Committee of Congress disapproved of the price agreed upon—and Ticonderoga remains without the Cannon. I believe the French Gentleman in Massachusetts has not succeeded very well, owing to the badness of the ore.
     I sincerely wish that the spirit of enterprize may animate our Army; but you well know, my dear sir, during the winter past and the most part of the Spring we have had no Army to be animated. The time may shortly arrive when I hope we shall receive your approbation in this way.
     As the establishment of our currency is a matter of the utmost importance, and every thing proper ought to be adopted to support it, pray, would it not be practicable for all armed vessels, both public and private, to give bonds at the time of receiving their commissions to pay into the Treasury of the Continent all Gold and Silver taken in prizes, whether in specie or otherwise, to be funded, in the manner of the Bank in England, for the redemption of Continental Money. Any sum so funded would give full credit and currency to three times the amount in paper. I am, dear sir, Your most obedt. huml. servt.
     
      Henry Knox
     
    